               Case 4:19-cr-00362-JD Document 48
                                              49 Filed 09/13/21
                                                       09/15/21 Page 1 of 2



 1   GEOFFREY HANSEN
     Acting Federal Public Defender
 2   Northern District of California
     ELISSE LAROUCHE
 3
     Assistant Federal Public Defender
 4   19th Floor Federal Building - Box 36106
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Elisse_Larouche@fd.org
 7

 8   Counsel for Defendant Alvizar-Gomez
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                          Case No.: CR 19-362 JD
15                      Plaintiff,                         STIPULATION AND ORDER TO
                                                           CONTINUE STATUS
16              v.                                         CONFERENCE
17      ROBERTO ALVIZAR-GOMEZ,
18                      Defendant.
19

20

21           The above referenced case is set for a revocation of supervised release hearing on
22   September 27, 2021. Mr. Alvizar-Gomez wants to and is ready to enter a treatment program,
23   and has been working with U.S. Probation to do so. However, Probation is in the process of
24   switching their contract service provider, and the new contract does not begin until October 1,
25   2021. To avoid Mr. Alvizar-Gomez changing treatment providers in a short time period,
26   defense counsel and Probation agree that Mr. Alvizar-Gomez shall begin treatment as soon as
27   possible after the new treatment provider contract is in place. The government has no objection.
28


     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER
               Case 4:19-cr-00362-JD Document 48
                                              49 Filed 09/13/21
                                                       09/15/21 Page 2 of 2



 1   Therefore, the parties agree that the matter be continued approximately 30 days, to October 25,
 2   2021 at 10:30 a.m.
 3           IT IS SO STIPULATED.
 4

 5
                       September 13, 2021                  STEPHANIE HINDS
 6                     Dated                               Acting United States Attorney
                                                           Northern District of California
 7
                                                                     /S
 8
                                                           MARI OVERBECK
 9                                                         Assistant United States Attorney

10

11
                      September 13, 2021                   GEOFFREY HANSEN
12                    Dated                                Acting Federal Public Defender
                                                           Northern District of California
13
                                                                     /S
14                                                         ELISSE LAROUCHE
                                                           Assistant Federal Public Defender
15

16

17
             IT IS SO ORDERED.
18

19

20             _September 15, 2021                         ________________________________
                                                                  ________
                 Dated                                     JAMES DONATO
21                                                         United States District Judge
                                                                   tates Distr
22

23

24

25

26

27

28



     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER 2
